DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.

 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tammmy Rhodes at (202) 721-8200 on 02/15/2022.
The application has been amended as follows: 
1. 	A method for managing association of a wireless device to a preferred access point in a wireless network, the method comprising:
receiving in a network controller, from each of one or more access points in the wireless network, a probe request forwarded from the wireless device;
determining, by the network controller, a first preferred access point for a connection of the wireless device to the wireless network, wherein determining the first preferred access point comprises selecting the first preferred access point based at least on performing a check of load information for the one or more access point, wherein the load information comprises one or more of a number of devices connected to each of the one or more access point, a bandwidth availability for each of the one or more access point, and an availability capacity for each of  the one or more, and   
wherein the first preferred access point is selected from the one or more access points based on information available to the network controller; and
informing, by the network controller, the first preferred access point of the selection so as to provide a probe response to the wireless device.

2. 	The method of claim 1, further comprising:
in the first preferred access point in the wireless network:
receiving a first probe request from the wireless device;
sending, to the network controller, the probe request forwarded from the wireless device, said probe request comprising the first probe request;
awaiting the informing, from the network controller, of the selection to send the probe response to the wireless device;
in response to the first probe request, sending no probe response to the wireless device while the informing of the selection from the network controller is not received; and
upon a receipt of the informing of the selection from the network controller, sending the probe response to the wireless device, responsively to the informing of the selection.

3. 	The method of claim 1, further comprising:
in the wireless device:
wirelessly sending a first probe request;
receiving the probe response from the first preferred access point and receiving no other probe response in response to the first probe request; and
establishing the connection of the wireless device to the wireless network by a wireless connection between the wireless device and the first preferred access point.

4. (Cancelled)

5. (Cancelled) 

6. 	The method of claim 1 , wherein selecting the first preferred access point further comprises:
selecting, as the first preferred access point, an access point having a least load among the one or more access points.

7. 	The method of claim 1, wherein selecting the first preferred access point further comprises:
generating, for at least one access point selected from the one or more access points, a prediction of future activity within the wireless network; and
based on the prediction of future activity, updating the load information  for the at least one access point.

8. 	The method of claim 7, wherein selecting the first preferred access point further comprises:
based on the prediction of future activity, eliminating the at least one access point from consideration as the first preferred access point.

9. 	The method of claim 1, wherein selecting the first preferred access point is based on a signal strength of the one or more access point.


10. 	The method of claim 1, further comprising:
determining, by the network controller, a second preferred access point for the connection of the wireless device to the wireless network, wherein the second preferred access point is selected from the one or more access points based on information available to the network controller;
providing, from the network controller to the second preferred access point, an instruction to send a second probe response to the wireless device.

11. 	A network controller device for managing association of a wireless device to a wireless access point of a wireless network, the network controller device comprising:
at least one network interface configured to communicate with one or more wireless access points in the wireless network; and
a processor communicatively coupled to the at least one network interface and communicatively coupled to a memory for storing network information comprising network configuration information and network connectivity information, wherein the processor is configured to:
receive, from each of one or more access points in the wireless network, a forwarded probe request from the wireless device;
determine a first preferred access point for a connection of the wireless device to the wireless network, wherein determining the first preferred access point comprises selecting the first preferred access point based at least on performing a check of load information for the one or more access point, wherein the load information comprises one or more of a number of devices connected to each of the one or more access point, a bandwidth availability for each of the one or more access point, and an availability capacity for each of  the one or more, and wherein the first preferred access point is selected from the one or more access points based at least on the network information; and
inform the first preferred access point of the selection so as to send a probe response to the wireless device.

12. (Cancelled) 

13. 	The network controller device of claim 11, wherein the processor is further configured to:
select, as the first preferred access point, an access point having a least load among the one or more access points.

11, wherein the processor is further configured to:
generate, for at least one access point selected from the one or more access points, a prediction of future activity within the wireless network; and
at least one of:
update, based on the prediction of future activity, the load information for the at least one access point, and
eliminate, based on the prediction of future activity, the at least one access point from consideration as the first preferred access point.

15. 	The network controller device of claim 11, wherein selecting the first preferred access point is based on a signal strength of the one or more access point. 
 
16. 	The network controller device of claim 11, wherein the processor is further configured to:
determine a second preferred access point for the connection of the wireless device to the wireless network, wherein the second preferred access point is selected from the one or more access points based at least on the network information; and
inform the second preferred access point  of the selection so as to send a second probe response to the wireless device.

17. 	An access point device configured to be communicatively coupled to a network controller deployed in a wireless network, the access point device comprising:
at least one network interface configured to wirelessly communicate with one or more wireless devices in the wireless network; and
a processor communicatively coupled to the at least one network interface, and communicatively coupled to a memory for storing instructions that, that when executed by the processor, cause the processor to:
receive a first probe request from a wireless device;
, wherein an identification of the wireless device is included in the first probe request that is send to the network controller, and wherein the identification of the wireless device is the media access control (MAC) address of the wireless device;
await an informing from the network controller of a selection of the access point device as a preferred access point device to send a probe response to the wireless device;
send no probe response to the wireless device in response to the first probe request, while the selection from the network controller is not received; and
upon a receipt of the selection from the network controller, send the probe response to the wireless device, responsively to the instruction.

18. (Cancelled) 

19. (Cancelled) 

20. 	The access point of claim 17, wherein the processor is further configured to:
send signal strength information for the wireless device to the network controller.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-11, 13-17 and 20 are allows according to the Applicant Remarks filed on 01/27/2022 and further an examiner amendment attached hereto.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIET M DOAN/           Primary Examiner, Art Unit 2641